 328 NLRB No. 1601NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Comcast CablevisionŠTaylor and Local 4100, Com-munications Workers of America, AFLŒCIO.Case 7ŒCAŒ42054August 5, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND BRAMEPursuant to a charge filed on May 19, 1999, the Gen-eral Counsel of the National Labor Relations Board is-sued a complaint on June 2, 1999, alleging that the Re-spondent has violated Section 8(a)(5) and (1) of the Na-tional Labor Relations Act by refusing the Union™s re-quest to bargain and to furnish information following theUnion™s certification in Case 7ŒRCŒ21365.  (Official
notice is taken of the ﬁrecordﬂ in the representation pro-ceeding as defined in the Board™s Rules and Regulations,Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB343 (1982).)  The Respondent filed an answer, with af-firmative defenses, admitting in part and denying in partthe allegations in the complaint.On July 1, 1999, the General Counsel filed a Motionfor Summary Judgment.  On July 2, 1999, the Board is-sued an order transferring the proceeding to the Boardand a Notice to Show Cause why the motion should not
be granted.  The Respondent filed a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to bar-gain and to furnish information, but attacks the validityof the certification on the basis of its objections to con-duct alleged to have affected the results of the election inthe representation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised any
representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).We also find that no issue warranting a hearing israised with respect to the Union™s information requests.The Union requested bargaining by letter dated May 13,
1999, and by an attachment thereto requested the fol-lowing information from the Respondent:ŁCopies of all relevant insurance and pensionplans.ŁA copy of job descriptions.ŁA list of all employees in the bargaining unit, ti-tles, hire dates and wage rates.ŁA description of all benefits.ŁA specification of any changes in wages, hours, orterms and conditions of employment, planned orimplemented since August 1998.ŁA copy of all company practices and policies af-fecting unit employees.Thereafter, by letter dated May 14, 1999, the Union re-quested the following additional information from the Re-spondent:ŁA copy of the personnel file of unit employeeMarcus Rogers.The Respondent™s answer admits that it refused to pro-vide the information to the Union.  Further, although theRespondent™s answer denies that the information re-quested is necessary and relevant for the Union™s dutiesas the exclusive bargaining representative of the unit
employees, it is well established that such information ispresumptively relevant and must be furnished on request.See, e.g., Masonic Hall, 261 NLRB 436 (1982); and Mo-bay Chemical Corp., 233 NLRB 109 (1997).  The Re-spondent has not attempted to rebut the presumption ofthe relevance of the information requested by the Union.Accordingly, we grant the Motion for Summary Judg-ment1 and will order the Respondent to recognize andbargain with the Union and to furnish it the informationrequested.On the entire record, the Board makes the followingFINDINGS  OF FACTI. JURISDICTIONAt all material times, the Respondent, a corporationwith offices and place of business at 24744 Eureka Road,Taylor, Michigan (the Taylor facility), has been engaged
in the transmission of television programming by cable
for residential use in the Southeastern Michigan area.During calendar year 1998, the Respondent, in con-ducting its business operations, had gross revenues inexcess of $500,000 and purchased goods valued in ex-cess of $50,000 from points located outside the State ofMichigan, and caused the goods to be delivered directly
to its Taylor facility.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6), and                                                       1 The Respondent™s request to dismiss the complaint is thereforedismissed. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2(7) of the Act and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held August 27, 1998, the Un-ion was certified on May 4, 1999, as the exclusive col-lective-bargaining representative of the employees in thefollowing appropriate unit:All full-time and regular part-time field and technicalemployees, ware-house and converter control/repairemployees and plant clerical employees, including in-stallers, service techs, line/maintenance techs, lead linetechs, construction employees, drafts person, headendtechs, lead headend techs, bench techs, converter con-trol/repair employees, warehouse employees, dispatch-ers, check-in employees and tech secretary, employedby Respondent at its facility at 24744 Eureka Road,
Taylor, Michigan; but excluding office clerical em-ployees, confidential employees, managerial employ-ees, guards and supervisors as defined by the Act.The Union continues to be the exclusive representative un-der Section 9(a) of the Act.B. Refusal to BargainOn May 13, the Union, by letter, requested the Re-spondent to bargain and to furnish information, and onMay 14, 1999, requested additional information.  Since
May 17, 1999, the Respondent has failed and refused to
bargain and to furnish the requested information.  We
find that this failure and refusal constitutes an unlawful
refusal to bargain in violation of Section 8(a)(5) and (1)
of the Act.CONCLUSION OF LAWBy failing and refusing on and after May 17, 1999, tobargain with the Union as the exclusive collective-bargaining representative of employees in the appropriateunit and to furnish the Union requested information, the
Respondent has engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union, and, if anunderstanding is reached, to embody the understandingin a signed agreement.  We also shall order the Respon-dent to furnish the Union the information requested.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Comcast CablevisionŠTaylor, Taylor,Michigan, its officers, agents, successors, and assigns,shall1. Cease and desist from(a) Refusing to bargain with Local 4100, Communica-tions Workers of America, AFLŒCIO as the exclusivebargaining representative of the employees in the bar-gaining unit, and refusing to furnish the Union informa-tion that is relevant and necessary to its role as the exclu-sive bargaining representative of the unit employees.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit on terms and conditions of employment and, ifan understanding is reached, embody the understanding
in a signed agreement:All full-time and regular part-time field and technicalemployees, ware-house and converter control/repairemployees and plant clerical employees, including in-stallers, service techs, line/maintenance techs, lead linetechs, construction employees, drafts person, headendtechs, lead headend techs, bench techs, converter con-trol/repair employees, warehouse employees, dispatch-ers, check-in employees and tech secretary, employedby Respondent at its facility at 24744 Eureka Road,
Taylor, Michigan; but excluding office clerical em-ployees, confidential employees, managerial employ-ees, guards and supervisors as defined by the Act.(b) Furnish the Union the information that it requestedon May 13 and 14, 1999.(c) Within 14 days after service by the Region, post atits facility in Taylor, Michigan, copies of the attachednotice marked ﬁAppendix.ﬂ2  Copies of the notice, onforms provided by the Regional Director for Region 7after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by the                                                       2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ COMCAST CABLEVISIONŠTAYLOR3Respondent to ensure that the notices are not altered,defaced, or covered by any other material.  In the eventthat, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employed
by the Respondent at any time since May 17, 1999.(d) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.Dated, Washington, D.C.  August 5, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberJ. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNotice To EmployeesPosted by Order of theNational Labor Relations BoardAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to bargain with Local 4100,Communications Workers of America, AFL-CIO as theexclusive bargaining representative of the employees in
the bargaining unit, and WE WILL NOT refuse to furnish theUnion information that is relevant and necessary to itsrole as the exclusive bargaining representative of the unitemployees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and put inwriting and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All full-time and regular part-time field and technicalemployees, ware-house and converter control/repairemployees and plant clerical employees, including in-stallers, service techs, line/maintenance techs, lead linetechs, construction employees, drafts person, headendtechs, lead headend techs, bench techs, converter con-trol/repair employees, warehouse employees, dispatch-ers, check-in employees and tech secretary, employedby us at our facility at 24744 Eureka Road, Taylor,
Michigan; but excluding office clerical employees,confidential employees, managerial employees, guardsand supervisors as defined by the Act.WE WILL furnish the Union the information that it re-quested on May 13 and 14, 1999.COMCAST CABLEVISIONŠTAYLOR